Citation Nr: 0116623	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  00-21 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to an initial compensable rating for 
hypertension.  

3.  Entitlement to an initial compensable rating for a 
postoperative left knee disability.  



ATTORNEY FOR THE BOARD

D. Dean



INTRODUCTION

The appellant retired in July 2000 after serving more than 
20 years on active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Jackson Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for headaches 
is the subject of the "Remand" portion of this decision.  


FINDINGS OF FACT

1.  The appellant's hypertension is well-controlled with 
continuous medication; he has a history of diastolic pressure 
being predominantly 100 or more prior to the initiation of 
medication therapy.  

2.  The postoperative left knee disability is currently 
manifested by a stable left knee with a full range of motion 
and with no complaints or findings of painful motion.  There 
is x-ray evidence of arthritis, which is service-connected, 
in the left knee joint.  


CONCLUSIONS OF LAW

1.  Entitlement to an initial rating of 10 percent for 
hypertension is established.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, including Code 7101 (2000).  

2.  Entitlement to an initial compensable rating for a 
postoperative left knee disability is not established.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R.  Part 4, including 
Codes 5003, 5010, 5257, 5260, 5261, 5262 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In every 
instance in which the Rating Schedule does not provide for a 
zero percent evaluation under a particular Diagnostic Code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

During the course of this appeal, there was a change in the 
law.  In November 2000 the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5100 et. seq.) became law.  This 
altered some notice and development provisions that had been 
in effect.  As to the increased rating issues discussed 
herein, there is no additional development or notice 
indicated.  The record contains current and comprehensive 
medical records, there is no indication of additional records 
that would have a bearing on the instant issue.  Finally, in 
the letters and other documents on file, there has been 
sufficient notice.  Thus, the Board may continue with 
consideration of the increased rating claims.

Hypertension

Hypertensive vascular disease (hypertension) will be rated 
10 percent disabling with competent medical evidence of a 
diastolic pressure predominantly 100 or more; or systolic 
pressure predominantly 160 or more; or as a minimum rating 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  The next higher rating of 20 percent requires 
medical evidence of a diastolic pressure predominantly 110 or 
more; or systolic pressure predominantly 200 or more.  
38 C.F.R. § 4.104, Code 7101.  

In the present case, the appellant was first treated for 
hypertension in approximately July 1999, when his blood 
pressure was measured at 152/112, and he was placed on anti-
hypertensive medication.  The following week, his blood 
pressure was 130/100, and his medication was increased.  
After this, his blood pressure remained within the normal 
range (i.e., under 160/90; see 38 C.F.R. § 4.104, Code 7101, 
Note (1)) with medication; for example, a reading of 118/78 
was reported on his retirement medical examination in May 
2000.  It was also noted on this examination that he was 
still taking Lotrel daily to control hypertension.  

On a VA examination of the appellant in August 2000, blood 
pressure readings of 120/88, 126/86 (sitting), 120/86 
(reclining), and 130/94 (standing) were obtained.  The 
appellant brought with him private medical records reflecting 
blood pressure readings of 112/82 on August 3, 110/82 on 
August 8, and 114/80 on August 9.  It was further reported 
that the appellant continued to take Lotrel daily.  

The Board has concluded that a 10 percent rating is warranted 
for hypertension under Diagnostic Code 7101 of the Rating 
Schedule based upon the appellant's need for continuous 
medication to control hypertension and his documented history 
of a diastolic pressure predominantly 100 or more prior to 
initiating medication therapy for hypertension.  


Postoperative Left Knee Disability with Traumatic Arthritis

The Rating Schedule provides that a slight degree of recurrent 
lateral instability or of other impairment in a knee, 
established by competent medical evidence, will be rated 
10 percent disabling; a moderate degree will warrant a 
20 percent rating, and a severe degree of lateral instability 
will warrant a 30 percent rating.  38 C.F.R. § 4.71a, 
Code 5257.  

A limitation of leg flexion to 45 degrees will also warrant a 
10 percent rating; whereas flexion must be limited to 
30 degrees to warrant a 20 percent rating, and to 15 degrees 
to warrant a 30 percent rating.  38 U.S.C.A. § 4.71a, 
Code 5260.  Likewise, a limitation of leg extension to 
10 degrees is consistent with a 10 percent rating, limitation 
to 15 degrees with a 20 percent rating, limitation to 
20 degrees with a 30 percent rating, to 30 degrees with a 
40 percent rating, and to 45 degrees with a 50 percent rating.  
38 C.F.R. § 4.71a, Code 5261.  

Next, malunion of the tibia and fibula with a slight degree of 
knee disability will be rated 10 percent disabling; with a 
moderate degree of knee disability, 20 percent disabling; and 
with a marked degree of knee disability, 30 percent disabling.  
38 C.F.R. § 4.71a, Code 5262.  

Traumatic arthritis of the knee will be rated based upon 
limitation of motion.  When the specific knee joint limitation 
of motion present is noncompensable, a rating of 10 percent is 
for application if any degree of limitation of motion is 
present.  In the absence of limitation of motion, a 10 percent 
rating will be assigned with x-ray evidence of the involvement 
of 2 or more major joints.  38 C.F.R. § 4.71a, Codes 5003 & 
5010.  

In this case, the appellant twisted his left knee while 
playing basketball in April 1989.  He underwent arthroscopic 
knee surgery in November 1989 to repair a torn anterior 
cruciate ligament on the left, and postoperative recovery, 
including physical therapy, was uneventful.  In May 1995, the 
appellant complained of left knee pain.  Tenderness on 
extension and flexion of the knee was noted, and the 
appellant was temporarily prohibited from running, jumping, 
marching, etc., for one month.  The subsequent service 
medical records reflect no more relevant complaints or 
findings until the retirement medical examination in May 
2000, when the appellant complained of the left knee 
occasionally "giving out" on him.  However, no relevant 
clinical findings were reported on this examination, and the 
clinical evaluation of the lower extremities was normal at 
this time.  

On a VA examination of the appellant in July 2000, the 
history of his left knee disability was reviewed, and it was 
reported by the examiner that he currently had full extension 
and flexion (to 140 degrees) of the left knee, with no 
swelling, effusion, quadriceps atrophy, or patellar 
instability.  The collateral ligaments were stable to varus 
and valgus stress in extension and at 30 degrees of flexion.  
The anterior and posterior drawer tests and the Lachman test 
were all negative.  There was moderate retropatellar 
crepitus.  X-ray studies of the left knee revealed no 
abnormalities except for a small osteophyte on the medial 
edge of the lateral femoral condyle.  

On a VA hypertension examination in August 2000, the 
appellant reported that, prior to his retirement from active 
military service in July 2000, he ran for two miles on five 
days each week; and that he now played basketball with his 
sons on the weekends.  

Based upon a careful review of the evidence of record, as 
summarized above, the Board can find no factual or legal 
basis for awarding the appellant a compensable rating for the 
service-connected postoperative left knee disability.  
Although the appellant complains of the knee occasionally 
"giving out" on him, objective corroboration of such 
episodes has not been submitted.  On the contrary, the 
medical examiners on his May 2000 retirement examination 
evaluated the left knee as normal, and the VA examiner in 
July 2000 specifically reported that the left knee was 
stable.  Moreover, the appellant has reported that he still 
engages in vigorous physical activity (running, basketball) 
which is inconsistent with an unstable or significantly 
weakened left knee.  

Furthermore, the appellant has demonstrated a full range of 
motion in the left knee on the most recent official 
examination, without any complaints or findings of painful 
motion or other functional limitations of the left knee.  See 
38 C.F.R. §§ 4.40 & 4.45; see also De Luca v. Brown, 8 Vet. 
App. 202 (1995).  In the absence of competent medical 
evidence of either instability, limited motion, or other 
functional limitation of the left knee due to pain or 
weakness, the Board can find no basis in the current record 
for awarding one or more separate and compensable ratings for 
the service-connected postoperative left knee disability.  
See Lichtenfels v. Brown, 1 Vet. App. 484 (1991); Hicks v. 
Brown, 8 Vet. App. 417 (1995); see also VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 9-98 (August 14, 1998).  
Although there is x-ray evidence of arthritis in the left 
knee joint, involvement is limited to this singular major 
joint.  This is to be expected in cases of arthritis of 
traumatic origin.  

There is no indication in the record that the schedular 
evaluations are inadequate to evaluate the impairment of the 
appellant's earning capacity due to the disabilities at 
issue, and they do not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedule of standards.  Thus, the provisions of 
38 C.F.R. § 3.321 relating to referrals for extraschedular 
evaluations are not applicable here.  Although the Board may 
not assign an extraschedular rating in the first instance, 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), nothing precludes 
the Board from reaching a conclusion, in this case affirming 
the RO, that the criteria for submission under 38 C.F.R. 
§ 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4 , whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  The Board has 
found no section that provides a basis upon which to assign a 
higher disability evaluation than those already discussed.  


ORDER

Entitlement to an initial 10 percent schedular disability 
rating for hypertension is established.  To this extent, the 
appeal is granted, subject to the law and regulations 
governing the award of monetary benefits.  

Entitlement to an initial compensable disability rating for 
the service-connected postoperative left knee disability is 
not established.  To this extent, the appeal is denied.  



REMAND

The claim seeking service connection for headaches has been 
denied by the RO as not well-grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991), which was the controlling legal 
authority at that time.  

However, as noted above, in November 2000, the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became law.  Among other things, it 
abolishes the threshold requirement for a well-grounded claim 
and establishes new criteria and procedures for VA's duty to 
assist claimants in the development of the evidence necessary 
to substantiate their claims.  Id. (to be codified at 
38 U.S.C. §5103A).  As the RO has not yet considered whether 
any additional notification or development is required under 
the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a final 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 1992)(published at 57 Fed. 
Reg. 49,747 (1992)).  It would appear that, at a minimum, the 
RO should again schedule the appellant for an official 
medical examination, and it should also obtain a medical 
opinion concerning the merits of this claim.  

Accordingly, the remaining issue on appeal is remanded for 
the following action:

1.  The RO should review the claims file 
and ensure that all additional 
evidentiary development action required 
by the VCAA is completed with regard to 
the claim seeking service connection for 
headaches.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  The RO should refer any 
pertinent guidance, including Federal 
Regulations, that is provided.  At a 
minimum, the RO should again schedule the 
appellant for an official medical 
examination, and it should also obtain a 
medical opinion concerning the merits of 
the claim seeking service connection for 
headaches.  

2.  The RO should next readjudicate the 
claim seeking service connection for 
headaches.  

The Board observes in connection with this case that the U. 
S. Court of Appeals for Veterans Claims has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
order, and it imposes on VA a concomitant duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  

If the remaining issues on appeal are not granted, the 
appellant and his representative should be furnished an 
appropriate supplemental statement of the case and provided 
an opportunity to respond.  In accordance with proper 
appellate procedures, the case should then be returned to the 
Board for further consideration.  The appellant need take no 
further action until he is so informed, but he may furnish 
additional evidence and/or argument on the remanded matters 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 



